This is an appeal from a judgment of the Court of Claims awarding damages in favor of claimant against the State for $6,751.01 and interest, arising out of the breach of a construction contract. The claimant had a contract with the State for the laying of certain water and sewer lines at the Matteawan State Hospital, and furnishing the materials therefor. After completing a part of the contract, claimant stopped work, alleging numerous breaches by the State. The Court of Claims has found that claimant did not abandon the contract; that the State’s engineer, Joseph Davidson, was in charge of the work, and that he refused to co-operate with claimant in the performance of the contract, and in accordance with the requirements thereof; that the engineer in charge interfered "with and hampered the claimant in his efforts to do his work, refused to perform the duties which the contract imposed on the engineer in charge, and compelled claimant unreasonably to do work and furnish material not caEed for by the contract; that the attitude and acts of the engineer in charge were unreasonable, tyrannical and unjust. The evidence was ample to support the findings of the Court of Claims and to justify the claimant in his refusal to proceed with the work. Judgment unanimously affirmed, with costs to claimant against the State. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.